268 S.W.3d 486 (2008)
Orlando HAYES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69278.
Missouri Court of Appeals, Western District.
November 12, 2008.
Ruth Sanders, Esq., Kansas City, MO, for appellant.
Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
Before Division Two: DANDURAND, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Orlando D. Hayes appeals from the denial of his motion for post-conviction relief, pursuant to Rule 24.035. Hayes contends that his plea of guilty to one count of second degree domestic assault was not knowing and voluntary in that the court failed to establish a sufficient factual basis for the plea. Upon a review of the record, this court finds that the motion court did not err in finding the court established an adequate factual basis for the plea. Judgment affirmed. Rule 84.16(b).